 

 

 

 

. viene
PH IL LIPS @ USDC SDNY

Attorneys at Law EP
45 Broadway, Suite 620 pon: eat iy FILED
New York, New York 10006 ee
(212) 248-7431 (telephone) 4 t
(212) 901- 2107 (facsimile) a
(be

 

 

  
   

ER ORES Ta

 

 

t

\

i

i

§

i!
Lmesnmncicevts Pot <A HT:

 

December 16, 2019
VIA ECF

Honorable George B. Daniels SOORDERED: oT .
United States District Judge y Bb De

Daniel Patrick Moynihan

 

 

United States Courthouse Geqrge B) Daniels, US.D.J.
500 Pearl St., Courtroom 11A DEC
New York, NY 10007-1312 Dated: if 209.

Re: Rebecca Angulo v. 36th Street Hospitality LLC et al.
Case No.: 1:19-cev-05075-GBD

Dear Judge Daniels:

We represent the Plaintiff in the above-referenced case. We respectfully write to request
a 30-day extension of Plaintiff's current deadline of December 20, 2019 for Plaintiff to file her
Motion for Default Judgment as against the remaining Defendants in this action.

Plaintiff makes this request because she is still in the process of receiving medical
documentation from her medical providers relating to her claims for damages. Plaintiff's request
is not prejudicial to Defendants because they have not appeared in this action to date. This is

Plaintiff's second request for an extension of time to file her Motion for Default Judgment in this
matter.

We thank Your Honor again for Your attention to this matter.
Respectfully Submitted,

/s/Silvia C. Stanciu, Esq.
PHILLIPS & ASSOCIATES, PLLC
Attorneys for Plaintiff
45 Broadway, Suite 620
New York, New York 10006
(212) 248-7431

 
